Title: From Louisa Catherine Johnson Adams to John Vaughan, 4 October 1817
From: Adams, Louisa Catherine Johnson
To: Vaughan, John


				
					My Dear Sir
					Washington 4th. October 1817
				
				I am almost ashamed to trouble you on such a subject but depending on your kind and friendly disposition towards Mr. Adams and myself I am induced to request you will have the goodness to procure us a young woman strong and capable of work in the kitchen and house and a Boy to do the usual work in a family under an upper Servant from among the Swiss or German emigrants who are daily arriving I should wish the Woman not to be under twenty and the Boy about fourteen—Should you find any suitable Mr. A– will thank you to send them on as soon as possible in whatever mode you may think best and likewise to let him know the terms of the engagement and and he will repay you immediately.Mr. Adams unites with me in requesting you to accept the assurance of our high Consideration and Esteem.
				
					L. C. Adams
				
				
			